Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are Wang et al, Kakadiaris et al, Yu et al.
 	Wang et al disclose techniques for facial image replacement between a desired reference facial image and a target facial image that is to be replaced, using 3-dimensional morphable face models (3DMMs).  The techniques allow for recovery of illumination and pose of the target facial image, into the reference (replacement) facial image.
 	Kakadiaris et al disclose a method and a system for 3D-aided 2D face recognition under large pose and illumination variations, where the method includes enrolling a face of a subject into a gallery database, where the enrollment data comprises either data from a 3D scanner or imaging device or data derived from a 2D imaging or scanning device, raw 3D data.
 	Yu et al disclose a processor configured to estimate, using a three-dimensional Morphable Model (3DMM) conditioned Generative Adversarial Network (GAN), 3DMM coefficients for the subject of the input image. The subject varies from an ideal front pose. The processor is further configured to produce, using an image generator, a synthetic frontal face image of the subject of the input image based on the input image and the 3DMM coefficients.
 	Independent claim 1 is distinguishable from the prior art in that it requires features “performing pose encoding on a target face image based on two or more landmarks in the target face image, to obtain pose encoded images of the target face image, wherein the target face image is obtained based on the plurality of first training images; generating a to-be-input signal based on the face image, the pose encoded images of the face image, and the pose encoded images of the target face image, wherein 
 	Independent claim 6 is distinguishable from the prior art in that it requires features “performing pose encoding on the face rotation image based on two or more landmarks in the face rotation image, to obtain pose encoded images of the face rotation image; inputting the face image, the pose encoded images of the face image, and the pose encoded images of the face rotation image into the face generator network, to generate a predicted face rotation image; inputting the face image, the face rotation image, and the predicted face rotation image into the first discriminator network, to obtain a first loss; inputting the face rotation image, the pose encoded images of the face rotation image, and the predicted face rotation image into the second discriminator network, to obtain a second loss; updating the face generator network, the first discriminator network, and the second discriminator network based on a total loss of the generative adversarial network, wherein the total loss of the generative adversarial network is obtained based on a weighted sum of the first loss and the second loss; and outputting the trained face generator network after the total loss of the generative adversarial network is converged”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668